FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                         UNITED STATES COURT OF APPEALS                 May 16, 2012
                                                                    Elisabeth A. Shumaker
                                     TENTH CIRCUIT                      Clerk of Court



 PAUL HUGGINS, Prophet Evangel Dr.
 Rev.,

           Plaintiff-Appellant,
 v.                                                           No. 12-1039
 SUPREME COURT OF THE UNITED                        (D.C. No. 1:11-cv-03239-LTB)
 STATES; PRESIDENT OF THE                                     (D. Colo.)
 UNITED STATES; UNITED STATES
 CONGRESS; COLORADO
 DEPARTMENT OF CORRECTIONS;
 STATE OF COLORADO; UNITED
 STATES ATTORNEY GENERAL;
 UNITED STATES ATTORNEY;
 COLORADO SUPREME COURT,

           Defendants-Appellees.



                                  ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Plaintiff Paul Huggins, proceeding pro se, filed a civil action in the district court

against the State of Colorado, as well as various federal and Colorado state officials. The

magistrate judge concluded that the claims alleged in Huggins’ complaint were

unintelligible and directed Huggins to file an amended complaint that complied with the

pleading requirements of Federal Rule of Civil Procedure 8. After Huggins failed to file

an amended complaint or otherwise respond to the magistrate judge’s order, the district

court dismissed the action without prejudice pursuant to Federal Rule of Civil Procedure

41(b). Huggins now appeals from that order of dismissal. Exercising jurisdiction

pursuant to 28 U.S.C. § 1291, we affirm the district court’s decision.

                                              I

       On December 12, 2011, Huggins filed a pro se complaint naming as defendants the

Supreme Court of the United States, the President of the United States, the United States

Congress, the Colorado Department of Corrections, the State of Colorado, the United

States Attorney, and the Colorado Supreme Court. On December 19, 2011, the

magistrate judge assigned to the case granted Huggins leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915. But the magistrate judge also concluded that Huggins’

complaint “[wa]s deficient because [it] d[id] not comply with the pleading requirements

of Rule 8 of the Federal Rules of Civil Procedure.” R., Vol. 1, at 66. More specifically,

the magistrate judge concluded that “Huggins’ claims for the most part [we]re

                                              2
unintelligible,” and that Huggins’ complaint “fail[ed] to set forth a short and plain

statement of the grounds on which the Court’s jurisdiction depend[ed] or the basis for

relief.” Id. at 67. After briefly explaining that Federal Rule of Civil Procedure 8 required

Huggins to “state with specificity what each named Defendant did to him, when they did

it, how their action harmed him, and what specific legal right they violated,” the

magistrate judge directed Huggins to file an amended complaint within thirty days. Id.

The magistrate judge also warned Huggins that if he “fail[ed] within the time allowed to

file an Amended Complaint that complie[d] with th[e] [magistrate judge’s] Order, the

action w[ould] be dismissed without further notice.” Id.

       Huggins did not file an amended complaint or otherwise respond to the magistrate

judge’s order. Consequently, on January 25, 2012, the district court issued an order of

dismissal. In that order, the district court noted that it had reviewed Huggins’ original

complaint and agreed with the magistrate judge that it failed to comply with Federal Rule

of Civil Procedure 8. And “[b]ecause . . . Huggins . . . failed to file an Amended

Complaint with the time allowed” by the magistrate judge, the district court ordered “that

the Complaint and action [be] dismissed without prejudice pursuant to [Federal Rule of

Civil Procedure] 41(b) for failure to file an Amended Complaint and for failure to

prosecute.” Id. at 70. The district court also denied Huggins leave to proceed in forma

pauperis on appeal.

       Huggins filed a notice of appeal on February 2, 2012. He has since filed with this

court an opening brief and a motion for leave to proceed in forma pauperis on appeal.

                                              3
                                               II

       Federal Rule of Civil Procedure 41(b), the rule relied upon by the district court in

dismissing Huggins’ complaint, provides, in relevant part: “If the plaintiff fails . . . to

comply with [court] rules or a court order, a defendant may move to dismiss the action or

any claim against it.” We have consistently interpreted Rule 41(b) “to permit courts to

dismiss actions sua sponte for a plaintiff’s failure to prosecute.” Olsen v. Mapes, 333
F.3d 1199, 1204 n.3 (10th Cir. 2003). We review a dismissal under Rule 41(b) for an

abuse of discretion, asking whether the district court made “a clear error of judgment or

exceed[ed] the bounds of permissible choice in the circumstances.” Ecclesiastes 9:10-11-

12, Inc. v. LMC Holding Co., 497 F.3d 1135, 1143 (10th Cir. 2007) (citation, internal

quotation marks, and brackets omitted).

       After examining Huggins’ appellate pleadings and the record on appeal, we

conclude the district court did not abuse its discretion in dismissing Huggins’ complaint

without prejudice. The allegations in Huggins’ complaint, as both the magistrate judge

and the district court noted, are unintelligible. And although the magistrate judge

explained to Huggins what he must do to satisfy the pleading requirements of Federal

Rule of Civil Procedure 8, Huggins neither filed an amended complaint or otherwise

responded to the magistrate judge’s order. Indeed, even in his appellate brief, which itself

is largely incomprehensible, Huggins offers no explanation for why he failed to comply

with the magistrate judge’s order.

       The judgment of the district court is AFFIRMED. Huggins’ motion for leave to

                                               4
proceed in forma pauperis on appeal is DENIED.



                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Chief Judge




                                         5